PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Momenta Pharmaceuticals, Inc.
Application No. 16/303,793
Filed: 21 Nov 2018
Patent No. 11,155,640 
Issued: 26 Oct 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 14131-0148US2


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed March 28, 2022, requesting that the patent term adjustment determination for the above-identified patent be corrected from 217 days to 163 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On October 26, 2021, the above-identified application issued into U.S. Patent No. 11,155,640. The patent issued with a PTA of 217 days. The PTA of 217 days was based on 239 days of “A” delay, reduced by 22 days of Applicant delay. The present request for redetermination of the patent term adjustment was timely filed with a three month extension of time (and by the fact that March 26, 2022 fell on a Saturday. See 37 CFR 1.7(a)).

The present petition

Patentee avers that he was improperly assessed 22 days of Applicant delay under                         37 CFR 1.704(c)(10) for filing an Information Disclosure Statement (IDS) on August 5, 2021 and a Rule 312 Amendment on September 2, 2021, both subsequent to a Notice of Allowance mailed June 18, 2021.

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A). At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 22 days under 37 CFR 1.704(c)(10) for the IDS filed on August 5, 2021 and the Rule 312 Amendment filed on September 2, 2021, both subsequent to the Notice of Allowance mailed June 18, 2021. On June 16, 2020, the Office published a Final Rule.  

See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  In view of the amendment to 37 CFR 1.704(c)(10), for the IDS filed on August 5, 2021 and the Rule 312 Amendment filed on September 2, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 76 days, beginning on June 19, 2021 (the day after the date the Notice of Allowance was mailed) and ending on September 2, 2021, not 22 days as calculated by the Office.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
239 + 0 + 0 – 0 – 76 = 163

Conclusion

Patentee is entitled to PTA of one hundred sixty-three (163) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 239 + 0 + 0 – 0 – 76 = 163 days. 

The $210 fee for the instant application for patent term adjustment has been charged to Deposit Account No. 06-1050, as authorized.

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred sixty-three (163) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction







UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,155,640
		DATED            :  January 4, 2022
		INVENTOR(S) :  Bosques et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 217 days.

      Delete the phrase “by 217 days” and insert – by 163 days--